
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.34



FORM OF

THE MACERICH COMPANY

NON-QUALIFIED STOCK OPTION AGREEMENT


    THIS AGREEMENT dated as of            , between The Macerich Company, a
Maryland corporation (the "Corporation"), and            (the "Director").

W I T N E S S E T H

    WHEREAS, the Corporation has adopted The Macerich Company 2000 Incentive
Plan (the "Plan").

    WHEREAS, pursuant to Section 2.1 of the Plan, the Corporation has granted an
option (the "Option") to the Director upon the terms and conditions evidenced
hereby, as required by the Plan, which Option is not intended as and shall not
be deemed to be an incentive stock option within the meaning of Section 422 of
the Code.

    NOW, THEREFORE, in consideration of the services rendered and to be rendered
by the Director, the Corporation and the Director hereby agree as follows:

    1.  Option Grant.  This Agreement evidences the grant to the Director, as
of            (the "Option Date"), of an Option to purchase an aggregate
of      shares of Common Stock, par value $0.01 per share, under Section 2.1 of
the Plan, subject to the terms and conditions of and to adjustments provided in
or pursuant to the Plan.

    2.  Exercise Price.  The Option entitles the Director to purchase all of any
part of the Option shares at a price per share of $      , which represents the
Fair Market Value of the shares on the Option Date.

    3.  Option Exercisability and Term.  The Option shall terminate            ,
unless earlier terminated in accordance with the terms of the Plan.

    4.  Service.  The Director agrees to serve as a director in accordance with
the provisions of the Corporation's Articles of Incorporation, bylaws and
applicable law.

    5.  General Terms.  The Option and this Agreement are subject to, and the
Corporation and the Director agree to be bound by, the provisions of the Plan
that apply to the Option. Such provisions are incorporated herein by this
reference. The Director acknowledges receiving a copy of the Plan and reading
its applicable provisions. Capitalized terms not otherwise defined herein shall
have the meaning assigned to such terms in the Plan.

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

THE CORPORATION:   THE MACERICH COMPANY
a Maryland corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

Richard A. Bayer
Executive Vice President, General Counsel & Secretary
DIRECTOR:
 
 
 
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




FORM OF

EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT


    THIS AGREEMENT dated as of      between The Macerich Company, a Maryland
corporation (the "Corporation") and      (the "Employee").

W I T N E S S E T H

    WHEREAS, as of this date, the Employee is an employee of The Macerich
Partnership, L.P. (the "Operating Partnership" or the "Employer"); and

    WHEREAS, pursuant to The Macerich Company 2000 Incentive Plan (the "Plan"),
the Corporation has granted to the Employee effective as of this date (the
"Award Date") an option to purchase all or any part of      authorized but
unissued shares of Common Stock, $.01 par value, of the Corporation upon the
terms and conditions set forth herein and in the Plan.

    NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom, the parties agree as
follows:

    1.  Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

    2.  Grant of Option.  This Agreement evidences the Corporation's grant to
the Employee of the right and option to purchase, on the terms and conditions
set forth herein and in the Plan, all or any part of an aggregate      of shares
of the Common Stock at the price of $      per share (the "Option"), exercisable
from time to time, subject to the provisions of this Agreement and the Plan,
prior to the close of business on the day before the tenth anniversary of the
Award Date (the "Expiration Date"). Such price equals the Fair Market Value of
the Corporation's Common Stock as of the Award Date.

    3.  Exercisability of Option.  Except as earlier permitted by or pursuant to
the Plan or by resolution of the Committee adopted after the date hereof, no
shares may be purchased by exercise of the Option until the expiration of six
months after the Award Date. The Option may be exercised in installments as to
one-third of the aggregate number of shares set forth in Section 2 hereof
(subject to adjustment) on and after the first anniversary of the Award Date and
as to an additional one-third of such aggregate number of such shares (subject
to adjustment) on each of the second and third anniversaries of the Award Date.

    To the extent the Employee does not in any year purchase all or any part of
the shares to which the Employee is entitled, the Employee has the right
cumulatively thereafter to purchase any shares not so purchased and such right
shall continue until the option terminates or expires. Fractional share
interests shall be disregarded, but may be cumulated. No fewer than 100 shares
may be purchased at any one time, unless the number purchased is the total
number at the time available for purchase under the Option.

    4.  Method of Exercise of Option.  The Option shall be exercisable by the
delivery to the Corporation of a written notice stating the number of shares to
be purchased pursuant to the Option and accompanied by payment made in
accordance with and in a form permitted in Section 2.2(b) of the Plan for the
full purchase price of the shares to be purchased, subject to such further
limitations and rules or procedures as the Committee may from time to time
establish as to any non-cash payment and as to the tax withholding requirements
of Section 6.5 of the Plan. Shares delivered in payment of the exercise price
must have been owned by Employee for at least six months prior to the exercise.
In addition, the Employee (or the Employee's Beneficiary or Personal
Representative) shall furnish any written statements required pursuant to
Section 6.4 of the Plan.

1

--------------------------------------------------------------------------------

    5.  Effect of Termination of Employment or Death; Change in Subsidiary
Status.  The Option and all other rights hereunder, to the extent not exercised,
shall terminate and become null and void at such time as the Employee ceases to
be employed by either the Corporation or any Subsidiary, except that

(a)if employment terminates by reason other than by death, Disability or Cause,
or employment terminates because a Subsidiary ceases to be a Subsidiary, or if,
following a Change in Control Event, the Employee terminates his employment for
Good Reason, then the Employee may at any time within a period of three months
after the date of termination of employment exercise the Option to the extent
the Option was exercisable at such date;

(b)if employment terminates by reason of a Disability, or if the Employee
suffers a Disability within three months after a termination of employment under
subsection (a) above, then the Employee or the Employee's Personal
Representative, as the case may be, shall have twelve months after the date of
Disability (or, if earlier, the termination of employment) to exercise the
Option to the extent that it was exercisable on the date of termination;

(c)if employment terminates because of the Employee's death or the Employee dies
within three months after a termination of employment under subsection (a) or
(b) above, then the Employee's Beneficiary may exercise, at any time within
twelve months after the Employee's termination of employment, the Option to the
extent that it was exercisable on the date of the Employee's termination of
employment;

provided, however, that in no event may the Option be exercised by anyone under
this Section or otherwise after the Expiration Date. Following the expiration of
the exercise periods set forth in Section 5(a), (b) and (c), as the case may be,
or the Expiration Date, whichever first occurs, the Option shall terminate. As
used in this Agreement, "Disability" shall mean (1) a "permanent and total
disability" within the meaning of Section 22(e)(3) of the Code, (2) the absence
of Employee from his or her duties with the Company on a full-time basis for a
period of nine months as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Employee or the Employee's
legal representative (such agreement as to acceptability not to be withheld
unreasonably), or (3) such other disabilities, infirmities, afflictions or
conditions as the Committee by rule may include. "Incapacity" as used in this
Agreement shall be limited only to a condition that substantially prevents the
Employee from performing his or her duties. "Cause" as used in this Agreement
shall mean that the Company, acting in good faith based upon the information
then known to the Company, determines that the Employee has: (1) failed to
perform required job duties in a material respect without proper cause, (2) been
convicted of a felony, or (3) committed an act of fraud, dishonesty or gross
misconduct which is injurious to the Company. "Good Reason" as used in this
Agreement shall mean (1) a materially adverse and significant change in the
Employee's position, duties, responsibilities, or status with the Company, (2) a
change in the Employee's office location to a point more than 50 miles from the
Employee's office immediately prior to a Change in Control, (3) the taking of
any action following a Change in Control by the Company and the Operating
Partnership to eliminate benefit plans without providing reasonable substitutes
therefor, to reduce benefits thereunder or to substantially diminish the
aggregate value of incentive awards or other fringe benefits, (4) any reduction
in the Employee's base salary, or (5) any material breach by the Company and the
Operating Partnership of the written employment contract with Employee, if any.

    6.  Termination of Option Under Certain Events.  Notwithstanding the
foregoing provisions of this Agreement, the Committee retains the right to
terminate the Option under Section 6.2(b) of the Plan to the extent the Option
has not been exercised or deemed exercised prior to an event or transaction
which the Corporation does not survive.

2

--------------------------------------------------------------------------------

    7.  Limitation on Exercise of Option.  The Employee will not be entitled to
receive Common Stock upon exercise of the Option to the extent that it will
cause the Employee to Beneficially or Constructively Own Equity Shares in excess
of the Ownership Limit. If the Employee exercises any portion of this Option
which upon delivery of the Common Stock would cause the Employee to Beneficially
or Constructively Own Equity Shares in excess of the Ownership Limit, the
Corporation has the right to deliver to the Employee, in lieu of Common Stock, a
check or cash in the amount equal to the Fair Market Value of the Common Stock
otherwise deliverable on the date of exercise (minus any amounts withheld
pursuant to Section 6.5 of the Plan).

    8.  Non-Transferability of Option.  The Option and any other rights of the
Employee under this Agreement or the Plan are nontransferable as provided in
Section 1.9 of the Plan.

    9.  Notices.  Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office located
at 401 Wilshire Boulevard, Suite 700, Santa Monica, California 90401, to the
attention of the Corporate Secretary and to the Employee at the address given
beneath the Employee's signature hereto, or at such other address as either
party may hereafter designate in writing to the other.

    10.  Plan.  The Option and all rights of the Employee thereunder are subject
to, and the Employee agrees to be bound by, all of the terms and conditions of
the provisions of the Plan, incorporated herein by this reference, to the extent
such provisions are applicable to options granted to Eligible Employees. The
Employee acknowledges receipt of a copy of the Plan, which is made a part hereof
by this reference, and agrees to be bound by the terms thereof. Unless otherwise
expressly provided in other Sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Committee do not (and shall not be
deemed to) create any rights in the Employee unless such rights are expressly
set forth herein or are otherwise in the sole discretion of the Committee so
conferred by appropriate action of the Committee under the Plan after the date
hereof.

    11.  Notice of Disposition.  The Employee agrees to notify the Corporation
of any sale or other disposition of any shares of Common Stock received upon
exercise of the option, if such sale or disposition occurs within two years
after the Award Date or within one year after the date of such exercise.

    IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed
on its behalf by a duly authorized officer and the Employee has hereunto set his
or her hand.

            THE CORPORATION
 
 
 
 
 
 
The Macerich Company
a Maryland corporation
 
 
 
 
 
 
By
 


--------------------------------------------------------------------------------


 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 


--------------------------------------------------------------------------------


ACKNOWLEDGED:
 
 
 
 
THE MACERICH PARTNERSHIP, L.P.
 
 
 
 
By:
 
The Macerich Company
General Partner
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------


 
 
 
 

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.34
FORM OF THE MACERICH COMPANY NON-QUALIFIED STOCK OPTION AGREEMENT
FORM OF EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT
